       Case 1:19-cv-10909-MKV-SN Document 27 Filed 08/21/20 Page 1 of 1
                                                                USDC SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC #:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 08/21/2020
 A. KIYANITZA,

                           Plaintiff,

                    -against-                                  1:19-cv-10909-MKV

 HEEL TO TOE FOOT CENTER, LLC,                                     ORDER OF
                                                                   DISMISSAL
 PINCHAS KALANTAROV, and NINA
 ANDROSOVA,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       It having been reported to this Court by MEDIATOR on August 18, 2020, that the parties

represent that they have reached settlement on all issues in this case, it is hereby ORDERED that

the above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made by

September 21, 2020. If no such application is made by that date, today’s dismissal of the action

is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                     _________________________________
Date: August 21, 2020                                MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
